Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to application filed on April 30, 2019.  Claims 1-20 are submitted.
	The claims were carefully analyzed in view of pars. 183-185 of the Specification for any non-statutory matters.  No issues were found.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ryan Heck on October 12, 2021.

AMENDMENT to CLAIMS

1. (Currently Amended) A method, implemented by one or more computing devices comprising at least one hardware processor and one or more tangible memories coupled to the at least one hardware processor, 
	receiving a first representation of [[the]]a first database model, wherein the first representation comprises a first set of nodes and links between nodes of the first set of nodes, wherein at least a portion of the nodes of the first set of nodes represent database tables and at least a portion of the links between the nodes of the first set of nodes represent foreign key relationships;
	receiving a second representation of [[the]]a second database model, wherein the second representation comprises a second set of nodes and links between nodes of the second set of nodes, wherein at least a portion of the nodes of the second set of nodes represent database tables and at least a portion of the links between the nodes of the second set of nodes represent foreign key relationships;

	receiving input identifying a source node in the first representation to be mapped to one or more nodes in the second representation;
	calculating a source distance between the source node and the first node of the first anchor point in the first representation, wherein calculating the source distance comprises identifying a fewest number of links that connect the source node and the first node of the first anchor point;
	calculating one or more option distances between the second node of the first anchor point in the second representation and one or more other nodes in the second representation, wherein calculating a given option distance comprises identifying a fewest number of links that connect a given node in the second representation and the second node of the first anchor point;
	calculating one or more penalty scores for the one or more option distances and the source distance, wherein calculating a given penalty score comprises subtracting the source distance from an option distance of the one or more option distances;
	ranking the one or more other nodes in the second representation based on their respective penalty scores;
	selecting a mapping node from the one or more other nodes in the second representation based at least in part on their respective penalty scores, wherein the mapping node corresponds to the source node; 
	storing a correspondence between the source node of the first representation and the mapping node of the second representation; and
transforming the second representation to align with the first representation by adding one or more links between nodes in the second representation such that the second node of the first anchor point has the same distance to the mapping node of the second representation as the first node of the first anchor point in the first representation and the source node of the first representation.

	2. (Cancelled)

	3. (Currently Amended) The method of claim 1, further comprising:
	receiving a second anchor point defining a correspondence between a third node in the first representation and a fourth node in the second representation;

	calculating one or more second option distances between the fourth node of the second anchor point in the second representation and the one or more other nodes in the second representation, wherein calculating a given second option distance comprises identifying a fewest number of links that connect a given second node in the second representation and the fourth node of the second anchor point;
	calculating one or more second penalty scores for second option distances of the one or more second option distances and the second source distance, wherein calculating a given second penalty score of the one or more second penalty scores comprises subtracting the second source distance from a second option distance of the one or more second option distances; and
	aggregating the one or more penalty scores and the one or more second penalty scores for for nodes of the one or more other nodes in the second representation, wherein the aggregating comprises averaging a given penalty score and a corresponding second penalty score for [[the]]a given node of the one or more other nodes in the second representation.

	4. (Currently Amended) The method of claim 1, wherein selecting the mapping node comprises analyzing the ranked one or more other nodes in the second representation and their respective penalty scores by a machine-learning algorithm which returns the mapping node.

	5. (Currently Amended) The method of claim 1, wherein selecting the mapping node comprises providing the ranked one or more other nodes in the second representation and their respective penalty scores to a user and receiving a selection of the mapping node from the user.

	6. (Currently Amended) The method of claim 1, wherein the mapping node comprises a selection of two or more nodes from the ranked one or more other nodes in the second representation.

	7. (Currently Amended) The method of claim 1, further comprising:
	accessing a source database corresponding to the first representation;

	accessing a second database corresponding to the second representation;
	storing the extracted data in a second table in the second database corresponding to the mapping node based on the stored correspondence between the source node and the mapping node

	8. (Original) The method of claim 1, further comprising:
	generating a database view based on a first database corresponding to the first representation and a second database corresponding to the second representation, wherein data in the database view is deduplicated based on the stored correspondence between the source node and the mapping node.

	9. (Currently Amended) One or more tangible computer-readable storage media storing computer-executable instructions that, when executed, causeoperations
	receiving a first representation of [[the]]a first schema, wherein the first representation comprises a first set of nodes and links between nodes of the first set of nodes, wherein at least a portion of the nodes of the first set of nodes represent database tables and at least a portion of the links between nodes of the first set of nodes represent foreign key relationships;
	receiving a second representation of [[the]]a second schema, wherein the second representation comprises a second set of nodes and links between [[the ]]nodes of the second set of nodes, wherein at least a portion of the nodes of the second set of nodes represent database tables and at least a portion of the links between nodes of the second set of nodes represent foreign key relationships;
	receiving a first anchor point defining a correspondence between a first node in the first representation and a second node in the second representation;
	receiving input identifying a source node in the first representation to be mapped to the second representation;
	calculating a source distance between the source node and the first node of the first anchor point in the first representation, wherein calculating the source distance comprises identifying a fewest number of links that connect the source node and the first node of the first anchor point;
, wherein calculating a given option distance comprises identifying a fewest number of links that connect a given node in the second representation and the second node of the first anchor point;
	calculating one or more penalty scores for [[the respective]]option distances of the one or more option distances based on the [[respective]]one or more option distances and the source distance, wherein calculating a given penalty score comprises subtracting the source distance from an option distance of the one or more option distances;
	ranking the one or more other nodes in the second representation based on their respective penalty scores;
	selecting a mapping node from the one or more other nodes in the second representation based at least in part on their respective penalty scores, wherein the mapping node corresponds to the source node; 
	storing a new anchor point identifying a correspondence between the source node of the first representation and the mapping node of the second representation and
transforming the second representation to align with the first representation by adding one or more links between nodes in the second representation such that the second node of the first anchor point has the same distance to the mapping node of the second representation as the first node of the first anchor point in the first representation and the source node of the first representation.

	10. (Cancelled) 

	11. (Currently Amended) The one or more tangible computer-readable storage media of claim 9, the operations further comprising:
	receiving a second anchor point defining a correspondence between a third node in the first representation and a fourth node in the second representation;
	calculating a second source distance between the source node and the third node of the second anchor point in the first representation, wherein calculating the second source distance comprises identifying the fewest number of links that connect the source node and the third node of the second anchor point;
	calculating one or more second option distances between the fourth node of the second anchor point in the second representation and the one or more other nodes in the second representation 
	calculating one or more second penalty scores for second option distances of the  second source distance, wherein calculating a given second penalty score of the one or more second penalty scores comprises subtracting the second source distance from a second option distance of the one or more second option distances; and
	aggregating the one or more penalty scores and the one or more second penalty scores for the for nodes of the one or more other nodes in the second representation, wherein the aggregating comprises averaging a given penalty score and a corresponding second penalty score for [[the]]a given node of the one or more other nodes in the second representation.

	12. (Currently Amended) The one or more tangible computer-readable storage media of claim 9, wherein selecting the mapping node comprises analyzing the ranked one or more other nodes in the second representation and their respective penalty scores by a machine-learning algorithm which returns the mapping node.

	13. (Currently Amended) The one or more tangible computer-readable storage media of claim 9, wherein selecting the mapping node comprises providing the ranked one or more other nodes in the second representation and their respective penalty scores to a user and receiving a selection of the mapping node from the user.

	14. (Currently Amended) The one or more tangible computer-readable storage media of claim 9, wherein the mapping node comprises a selection of two or more nodes from the ranked one or more other nodes in the second representation.

	15. (Currently Amended) The one or more tangible computer-readable storage media of claim 9, the operations further comprising:
	accessing a source database corresponding to the first representation;
	extracting data from a first table in the source database corresponding to the source node in the first representation;

	storing the extracted data in a second table in the second database corresponding to the mapping node based on the stored new anchor point.

	16. (Currently Amended) The one or more tangible computer-readable storage media of claim 9, the operations further comprising:
	generating a database view based on a first database corresponding to the first representation and a second database corresponding to the second representation, wherein data in the database view is deduplicated based on the correspondence between the source node and the mapping node identified in the new anchor point.

	17. (Currently Amended) A computing system comprising:
one or more memories; 
one or more processing units coupled to the one or more memories; and
one or more computer-readable storage media storing instructions that, when executedcomputing system to perform 
receiving a first graph providing a first representation representing a first data model, wherein the first representation comprises a first set of nodes and links between nodes of the first set of nodes, wherein at least a portion of the nodes of the first set of nodes represent database tables and at least a portion of the links between nodes of the first set of nodes represent foreign key relationships;
receiving a second graph providing a second representation representing a second data model, wherein the second representation comprises a second set of nodes and links between nodes of the second set of nodes, wherein at least a portion of the nodes of the second set of nodes represent database tables and at least a portion of the links between nodes of the second set of nodes represent foreign key relationships;
receiving a first anchor point defining a correspondence between a first node in the first graph and a second node in the second graph;
receiving input identifying a source node in the first graph to be mapped to the second graph;
, wherein calculating the source distance comprises identifying a fewest number of links that connect the source node and the first node of the first anchor point;
calculating one or more option distances between the second node of the first anchor point in the second graph and one or more other nodes in the second graph, wherein calculating a given option distance comprises identifying a fewest number of links that connect a given node in the second representation and the second node of the first anchor point;
calculating one or more penalty scores for the one or more option distances and the source distance, wherein calculating a given penalty score comprises subtracting the source distance from an option distance of the one or more option distances;
ranking the one or more other nodes in the second graph based on their respective penalty scores;
providing the ranked one or more other nodes and their respective penalty scores;
receiving a selection of a mapping node from the ranked one or more other nodes in the second graph, wherein the mapping node corresponds to the source node; 
storing a correspondence between the source node of the first graph and the mapping node of the second graph; and
transforming the second graph to align with the first graph by adding one or more links between nodes in the second graph such that the second node of the first anchor point has the same distance to the mapping node of the second graph as the first node of the first anchor point in the first graph and the source node of the first graph.

	18. (Cancelled) 

computing system of claim 17, the operations further comprising:
	receiving a second anchor point defining a correspondence between a third node in the first graph and a fourth node in the second graph;
	calculating a second source distance between the source node and the third node of the second anchor point in the first graph, wherein calculating the second source distance comprises identifying the fewest number of links that connect the source node and the third node of the second anchor point;
	calculating one or more second option distances between the fourth node of the second anchor point in the second graph and the one or more other nodes in the second graph wherein calculating a given second option distance comprises identifying the fewest number of links that connect a given second node in the second graph and the fourth node of the second anchor point;
	calculating one or more second penalty scores for second option distances of the one or more second option distances and the second source distance, wherein calculating a given second penalty score of the one or more second penalty scores comprises subtracting the second source distance from  of the one or more second option distances; and
	aggregating the one or more penalty scores and the one or more second penalty scores for nodes of the one or more other nodes in the second graph, wherein the aggregating comprises averaging a given penalty score and a corresponding second penalty score for [[the]]a given node of the one or more other nodes in the second representation.

	20. (Currently Amended) The computing system of claim 17, wherein the ranked one or more other nodes in the second representation and their respective penalty scores are provided to a machine-learning algorithm trained to select the mapping node from a structurally analyzed set of nodes and rankings.

	21. (New) The computing system of claim 17, wherein the mapping node comprises a selection of two or more nodes from the ranked one or more other nodes in the second representation.

	22. (New) The computing system of claim 17, wherein selecting the mapping node comprises providing the ranked one or more other nodes in the second representation and their respective penalty scores to a user and receiving a selection of the mapping node from the user.

.



Allowable Subject Matter
Claims 1, 3-9, 11-17 and 19-23 are allowed, renumbered as claims 1-20, respectively.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 9 and 17 are allowable because the best prior art of record or that encountered (USPN. 2015/0120775, Shao et al), teaches mapping database tables to graph nodes based on foreign key relationships (pars. 29 and 30), but fails to teach or suggest, calculating a source distance between the source node and the first node of the first anchor point in a first graph, wherein calculating the source distance comprises identifying a fewest number of links that connect the source node and the first node of the first anchor point, calculating one or more option distances between the second node of the first anchor point in a second graph and one or more other nodes in the second graph, calculating penalty scores for  option distances based on one or more option distances and the source distance, wherein calculating a given penalty score comprises subtracting the source distance from an option distance of the one or more option distances, ranking the one or more other nodes in the second graph based on their respective penalty scores, storing a correspondence between the source node of the first graph and the mapping node of the second graph and transforming the second graph to align with the first graph by adding one or more links between nodes in the second graph such that the second node of the first anchor point has the same distance to the mapping node of the second graph as the first node of the first anchor point in the first graph and the source node of the first graph, as claimed including other claim provisions.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data schemas:
2019/0220524[Wingdings font/0xE0] training system (par. 17)
2020/0160215[Wingdings font/0xE0] learning patterns on graphs (par. 6)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






October 14, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153